Citation Nr: 0416127	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  99-21 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
hypertension, prior to March 1, 2003.

2.  Entitlement to a current evaluation in excess of 10 
percent for hypertension, to include whether the reduction in 
the rating from 20 to 10 percent was proper.

3.  Entitlement to an effective date earlier than May 22, 
1997, for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied entitlement to an 
evaluation in excess of 10 percent for hypertension.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In a September 1999 rating decision, the RO increased the 
evaluation of the veteran's hypertension to 20 percent, 
effective January 13, 1997.  Thereafter, as will be discussed 
below, in May 2003, the RO reduced the evaluation of this 
disease to 10 percent, effective March 1, 2003.  In light of 
the above, the Board has identified the issues on appeal as 
set forth on the title page.

In the April 1998 rating decision, the RO also denied 
entitlement to service connection for PTSD.  When this matter 
was previously before the Board in February 2001, the Board, 
noting that finality had attached because service connection 
for PTSD had been previously denied, determined that new and 
material had been received reopened the claim and remanded it 
for further development and adjudication.  

In a May 2003 rating decision, the RO granted service 
connection for PTSD and assigned an initial 50 percent rating 
for this condition, effective May 22, 1997.  The veteran 
filed a timely Notice of Disagreement (NOD) challenging both 
the effective date of the award and the initial rating 
assigned; however, in November 2003, the RO increased the 
rating to 70 percent, effective May 22, 1997.  In that same 
rating action, the RO also granted entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), also effective May 22, 
1997, and in December 2003, issued him a Statement of the 
Case (SOC) on the evaluation of this PTSD.  Because the 
veteran did not submit anything that might be construed as a 
Substantive Appeal with respect to the initial evaluation of 
his PTSD, see 38 C.F.R. § 20.302 (2003), this issue is not 
before the Board.  See Fenderson v. West, 12 Vet. App. 119, 
131 (1999); VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  

The veteran's appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

After a careful review of the claims folder, the Board finds 
that, for various reasons, this case must again be remanded 
for further action.

As a preliminary matter, during the course of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted in November 
2000.  This liberalizing law is applicable to the veteran's 
claims because they are pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  As part of the notice, VA must specifically 
inform the claimant and his representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  As such, a VCAA letter must specifically:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to that effect.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003).  

In this case, to date, neither the veteran nor his attorney 
was issued any sort of notification of the VCAA and the 
effect it had on his hypertension claims.  In this regard, 
the Board notes that the only letter addressing the VCAA was 
sent by the RO in July 2001, and related to service 
connection issues; at the time, the veteran was seeking 
service connection for PTSD.  As such, the Board finds that 
the RO should inform the veteran and his representative of 
the VCAA and its notification provisions.  Accordingly, this 
case must be remanded.

In addition, as noted in the introduction, in a September 
1999 rating decision, the RO increased the evaluation of the 
veteran's hypertension to 20 percent, effective January 13, 
1997, and in May 2003, RO reduced the evaluation to 10 
percent, effective March 1, 2003.  In doing so, the RO 
pointed out that it was simultaneously granting service 
connection for PTSD and assigning a 50 percent evaluation, 
which resulted in no reduction of the veteran's overall VA 
compensation benefits.  As such, the RO concluded that 
because the reduction in the latter evaluation did not result 
in a reduction of the compensation payments then being made, 
the provisions of 38 C.F.R. § 3.105(e) were not applicable.  
See VAOPGCPREC 71-91, 57 Fed. Reg. 2316 (1991).  The Board 
notes, however, that the 20 percent evaluation was effective 
from January 13, 1997, to March 1, 2003, and the RO failed to 
cite or consider 38 C.F.R. § 3.344.  On remand, the RO must 
address this issue.

With respect to his earlier effective date claim, in a July 
2003 statement, the veteran specifically stated that he was 
seeking an earlier effective date for the award of service 
connection for PTSD.  In a September 2003 statement, the 
veteran reiterated that he sought an earlier effective date 
for the award of service connection for PTSD.  In a December 
2003 rating decision, a copy of which was issued to the 
veteran as part of the December 2003 SOC, the RO, addressing 
his challenge to the initial evaluation of his PTSD, simply 
indicated, "There is no basis for an earlier effective date 
based on your reopened claim."  Such is inadequate to 
satisfy the provisions of 38 U.S.C.A. § 7105(d)(1), which 
provides, among other things, that the SOC contain a citation 
to pertinent laws and regulations and a discussion of how 
such affect the VA's decision.  Under these circumstances, 
the Board must remand this issue to the RO for the issuance 
of that SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).


In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his attorney a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate each 
of the veteran's claims.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  
This should specifically discuss the laws 
and regulations governing the reductions 
of evaluations, and specifically include 
38 C.F.R. § 3.344.

2.  The RO must issue the veteran an SOC 
with respect to the veteran's claim 
seeking an earlier effective date for 
service connection for PTSD.  Such SOC 
must comply with the requirements of 
38 U.S.C.A. § 7105 (d).  The RO must also 
notify him of the need to timely file a 
Substantive Appeal to perfect his appeal 
on this issue.




3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for hypertension since 
November 2003.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's hypertension claims in light of 
all pertinent evidence and legal 
authority, to specifically include 
38 C.F.R. § 3.344.

5.  The veteran and his attorney must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board1111 of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


